DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rudolph P. Hofmann (Reg. No. 38,187) on March 1st, 2022.
The application has been amended as follows: 
AMEND CLAIM 1:
An electrosurgical device operably couplable to an electrosurgical unit, the electrosurgical device comprising: 
a handpiece; 
an electrode tip extending from the handpiece, the electrode tip configured to deliver an RF signal; 
a multivariate controller having a surface in combination with a conductive underside membrane and configured to be responsive to a combination of a variable amount of force on the surface selected from a range of more than two forces and a variable position of the amount of force on the surface selected from a range of positions along the surface such that the multivariate controller is configured to detect the variable position of the amount of force via selective coupling the conductive underside membrane against a conductive substrate operably coupled to a sense line, a first drive line and second drive line, the multivariate controller disposed on the handpiece configured to activate the electrode tip and adjust a setting of the RF signal within a range of settings; and 
 
AMEND CLAIM 11:
An electrosurgical device, comprising: 
a handpiece,
an electrode tip extending from the handpiece, the electrode tip configured to deliver an RF signal; 
a multivariate controller, comprising, 
a mounting piece disposed within the handpiece; and 
a transmission element disposed on the mounting piece, the transmission element including a surface having a conductive underside membrane facing a conductive substrate operably coupled to a sense line, a first drive line, and a second drive line, the transmission element configured to detect a combination of an amount of force applied to the surface from a range of more than two forces and a variable position of the amount of force on the surface selected from a range of positions and responsively adjust a setting of the RF signal within a range of settings such that the multivariate controller is configured to detect the variable position of the amount of force via selective coupling the conductive underside membrane together with the conductive substrate, the multivariate controller configured to provide a signal representative of the variable position of the amount of force via the first drive line and the sense line; and 
a plurality of resistors operably coupled to the multivariate controller including a first resistor disposed in parallel between a first drive line and the variable position along the surface and a second resistor disposed in parallel between the second drive line and the variable position along the surface.
AMEND CLAIM 18:
An electrosurgical device, comprising:
a handpiece;

a multivariate controller having an active surface in combination with a conductive membrane, the multivariate controller including a force sensing linear potentiometer having the conductive membrane disposed proximate a conductive substrate including interdigitated traces coupled to a plurality of drive lines and a sense line, the active surface disposed on the handpiece configured to activate the electrode tip and adjust a setting of the RF signal within a range of settings in response to a combination of a selected amount of a force applied to the active surface from a range of more than two forces and a selected position from a range of positions along the active surface to adjust an impedance such that the multivariate controller is configured to detect the variable position of the amount of force via selective coupling of the conductive membrane together with the conductive substrate, the multivariate controller operably couplable to an electrosurgical unit to provide a signal representative of the variable position of the amount of force via a first drive line of the plurality of drive lines and the sense line and via a second drive line of the plurality of drive lines and the sense line to the electrosurgical unit; and 
a plurality of resistors operably coupled to the multivariate controller including a first resistor disposed in parallel between a first drive line of the plurality of drive lines and the variable position along the active surface and a second resistor disposed in parallel between the second drive line of the plurality of drive lines and the variable position along the active surface
AMEND CLAIM 22:
An electrosurgical device, comprising:
a handpiece;
an electrode tip extending from the handpiece, the electrode tip configured to deliver an RF signal;
a multivariate controller coupled to the handpiece and configured to activate the electrode tip and adjust a setting of the RF signal within a range of settings, the multivariate controller having a conductive substrate in combination with a conductive membrane, the conductive substrate operably coupled to a configured to be responsive to a combination of an amount of force at the touch spot selected from a range of more than two forces and a location of the touch spot selected from a range of locations of the touch spots such that the multivariate controller is configured to detect the amount of force at the variable location touch spot via selective coupling the conductive membrane and the conductive substrate together to provide a signal via the second conductive drive line and the sense line, and 
a plurality of resistors operably coupled to the multivariate controller including a first resistor disposed in parallel between the first conductive drive line and the spot and a second resistor disposed in parallel between the second conductive drive line and the touch spot.  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the. Kimball discloses a similar electrosurgical device (instrument 1720 in Fig. 14), comprising: a handpiece (handpiece 1740 in Fig. 14); an electrode tip (blade 1730 in Fig. 14) extending from the handpiece; and a multivariate controller (activation and control assembly 1772 in Figs. 14 and 15) coupled to the handpiece and configured to activate the electrode tip (blade 1730) and adjust a setting of the signal within a range of settings (col. 25, ll. 14-58; Figs. 14 and 15, the blade 1730 is activated and the energy level is adjustable between a maximum and minimum level), wherein the multivariate controller (activation and control assembly 1772 in Figs. 14 and 15) is responsive to a combination of a force at the touch spot and a location of the touch spot selected from a range of locations of the touch spots (col. 25, ll. 46-51, activation control assembly 1772 may control the level of energy applied to blade 1730 based at least in part on the longitudinal position at which the user’s finger or hand engages the contact surface 1774 of activation and control assembly 1772).
Podhajsky et al., (U.S. PGPub. No. 2004/0092927) is another piece of relevant prior art and teaches a similar electrosurgical device (electrosurgical pencil 100 in Fig. 1) comprising an activation 
Lastly Baker et al., (U.S. PGPub. No. 2007/0024595) is another piece of relevant prior art that teaches a similar touch sensor configuration (pressure sensitive scroll sensor 100 in Fig. 1; also see 210, 304 in Figs. 2-3) having a conductive substrate (fixed resistor 110, first set of conductive traces 116, second set of conductive traces 118 coupled to sense line 120 and drive lines 112 in Fig. 1) in combination with a conductive membrane (surface 122 of the top substrate 106 in Fig. 1; [0035]), wherein the conductive substrate is operably coupled to a first conductive drive line (see drive lines 112), a second conductive drive line (see drive lines 112), and a sense line (sense line 120) such that the sensor configuration detects the amount of force at the variable location touch spot via selective coupling the conductive membrane (122) and the conductive substrate together to provide a signal via the second conductive drive line and the sense line (see fixed resistor 110, first set of conductive traces 116, second set of conductive traces 118; see [0009], for sensor with added dimension of pressure; also see [0035] and [0043]-[0045]) and the first drive line (112) is coupled to an activation voltage (see Figs. 1-2).
Regarding claim 1, although the prior art teaches similar electrosurgical devices, controllers and sensors, the prior art fails to disclose the particularly claimed electrosurgical device including, “a multivariate controller having a surface in combination with a conductive underside membrane and configured to be responsive to a combination of a variable amount of force on the surface selected from a range of more than two forces and a variable position of the amount of force on the surface selected from a plurality of resistor operably coupled to the multivariate controller including a first resistor disposed in parallel between a first drive line and the variable position along the surface and a second resistor disposed in parallel between the second drive line and the variable position along the surface” as claimed in independent claim 1 in combination with the other limitations of the claim. Accordingly, claims 2-9 are allowed due to their dependency on independent claim 1. 
Regarding claim 11, although the prior art teaches similar electrosurgical devices, controllers and sensors, the prior art fails to disclose the particularly claimed electrosurgical device including, “a multivariate controller, comprising, a mounting piece disposed within the handpiece; and a transmission element disposed on the mounting piece, the transmission element including a surface having a conductive underside membrane facing a conductive substrate operably coupled to a sense line, a first drive line, and a second drive line, the transmission element configured to detect a combination of an amount of force applied to the surface from a range of more than two forces and a variable position of the amount of force on the surface selected from a range of positions and responsively adjust a setting of the RF signal within a range of settings such that the multivariate controller is configured to detect the variable position of the amount of force via selective coupling the conductive underside membrane together with the conductive substrate, the multivariate controller configured to provide a signal representative of the variable position of the amount of force via the first drive line and the sense line; and a plurality of resistors operably coupled to the multivariate controller including a first resistor disposed in parallel between a first drive line and the variable position along the surface and a second resistor disposed in parallel between the second drive line and the variable position along the surface” as claimed 
Regarding claim 18, although the prior art teaches similar electrosurgical devices, controllers and sensors, the prior art fails to disclose the particularly claimed electrosurgical device including, “a multivariate controller having an active surface in combination with a conductive membrane, the multivariate controller including a force sensing linear potentiometer having the conductive membrane disposed proximate a conductive substrate including interdigitated traces coupled to a plurality of drive lines and a sense line, the active surface disposed on the handpiece configured to activate the electrode tip and adjust a setting of the RF signal within a range of settings in response to a combination of a selected amount of a force applied to the active surface from a range of more than two forces and a selected position from a range of positions along the active surface to adjust an impedance such that the multivariate controller is configured to detect the variable position of the amount of force via selective coupling of the conductive membrane together with the conductive substrate, the multivariate controller operably couplable to an electrosurgical unit to provide a signal representative of the variable position of the amount of force via a first drive line of the plurality of drive lines and the sense line and via a second drive line of the plurality of drive lines and the sense line to the electrosurgical unit; and a plurality of resistors operably coupled to the multivariate controller including a first resistor disposed in parallel between a first drive line of the plurality of drive lines and the variable position along the active surface and a second resistor disposed in parallel between the second drive line of the plurality of drive lines and the variable position along the active surface” as claimed in independent claim 18 in combination with the other limitations of the claim. Accordingly, claims 19-21 are allowed due to their dependency on independent claim 18.
Regarding claim 22, although the prior art teaches similar electrosurgical devices, controllers and sensors, the prior art fails to disclose the particularly claimed electrosurgical device including, “a multivariate controller coupled to the handpiece and configured to activate the electrode tip and adjust a setting of the RF signal within a range of settings, the multivariate controller having a conductive and a plurality of resistors operably coupled to the multivariate controller including a first resistor disposed in parallel between the first conductive drive line and the spot and a second resistor disposed in parallel between the second conductive drive line and the touch spot” as claimed in independent claim 22 in combination with the other limitations of the claim. Accordingly, claims 23-25 are allowed due to their dependency on independent claim 22. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 1, 11, 18 and 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Claims 1-9 and 11-25 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794